DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/14/2017, 6/12/2018, 5/03/2019, 12/10/2019, 4/14/2020, 8/21/2020 and 1/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Drawings
The Drawings filed on 11/14/2017 are acceptable for examination purposes.

Specification
The Specification filed on 11/14/2017 is acceptable for examination purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“… a selection technique configured … to optimize coverage of the rules.” in claim 10.
“A proxy model generation module … to imitate behavior of a black-box machine learning model …” in claim 15.
"A model manipulation module ... to: split uncategorized attributes of the inputs into categorical attributes; form input instances ...; expose the input instances to the proxy black-box model" in claim 15.
"A condition identification module ... to identify conditions for the observed outputs ..." in claim 15.
“A condition combination module … to combine the conditions to form rules describing the operation of the black-box machine-learning model.” in claim 15.
“… a learning manager configured to determine rules describing operation of the black-box machine-learning model…” in claim 19.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "without knowledge of logic" in claim 8 line 2 is a relative term which renders the claim indefinite.  The term "without knowledge of logic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to what extent "without knowledge of logic" encompasses”. For the purposes of examination, examiner is interpreting without knowledge to include data.
Claims 15 and 19 are rejected under the same rationale as claim 8.

Claim Rejection – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1,
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is directed to a method.
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes. Claim 1 recites “generating … a proxy black-box model …, splitting … uncategorized attributes of the inputs into categorical attributes, forming … input instances by associating values with the categorical attributes according to the inputs indicated by the data, exposing … the input instances to the proxy black-box model, receiving … from the proxy black-box model, probabilities that the black-box machine-learning model associates the input instances with the observed outputs, generating … conditions for the observed outputs …, and  generating … rules for the observed outputs by combining the generated conditions with a genetic algorithm ... “. This describes a mental processes as they could be performed in the human mind. This is an abstract idea recited in the claim. Additionally, “receiving … from the proxy black-box model, probabilities that the black-box machine-learning model associates the input instances with the observed outputs, generating … conditions for the observed outputs …, and  generating … rules for the observed outputs by combining the generated conditions with a genetic algorithm ...” are mathematical concepts because the IEEE 7th Edition definition of probability of occurrence is the asymptotic value of the frequency of occurrence of the event and a genetic algorithm is a heuristic process inspired by biology for the solution of a problem in a finite number of steps. 
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the Examiner considers “computing device” recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computing device” and “client device user” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP § 2106.05(f).
Independent claim 15 recites the same substantial subject matter as independent claim 1 only differing in embodiment and as such is subject to the same rejection.
Dependent claims 2-13 and 16-18 recite, in part, “the rules are configured as if- then statements, the observed outputs are classes associated with instances, combining the generated conditions with the genetic algorithm includes a fitness measure for iterations of rules, the fitness measure is a function of precision and coverage of the rules, the fitness measure is further a function of rule length, the fitness measure is further a function of rule overlap, generating the proxy black-box model without knowledge of logic used by the black-box machine-learning model, selecting a subset of the generated rules to describe the black-box machine-learning model, the subset is selected based on a selection technique to optimize coverage, the subset is selected based on a selection technique to optimize a fitness measure that is a function of both precision and coverage, the subset of rules is selected based on a selection technique that leverages a second genetic algorithm that iteratively produces subsets of selected rules, sorting the rules of the subset based on precision and coverage of the rules, generating an ordered list of the rules, outputting the ordered list of rules, the rules describe the operation of the black-box machine-learning model in a human-interpretable form, the condition combination module forms the rules by combining the conditions using a genetic algorithm, and a condition comprises an identifier of one of the categorical attributes and an attribute value or range of values from an input instance associated with an observed output based on the probabilities, and receiving input indicative of at least one optimization factor for selecting the determined rules from candidate rules describing the operation of the black-box machine-learning model”.
These dependent claims do not add any additional limitations that would integrate the abstract idea into a practical application or add significantly more than the abstract idea.

Regarding claim 15,
The claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 15 is drawn to a system that is comprised of multiple modules. According to [0102] in the specification, “module” may mean any of these alternatives (i.e. “The terms "module," "functionality," and "component" as used herein generally represent software, firmware, hardware, or a combination thereof.”) Examiner interprets the “or” conjunction meaning that the “module” may include a software per se embodiment. Examiner provides an example of a computing operating system as a software only system. See MPEP 2106.01.
Claims 16-18 are rejected because they are dependent on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 20180018590 A1, hereinafter Szeto) in view of Shahrzad et al. (US 20180322395 A1, hereinafter Shahrzad).


    PNG
    media_image1.png
    764
    531
    media_image1.png
    Greyscale

Regarding Claim 1.
Szeto teaches in a digital medium environment to describe operation of black-box machine-learning models, a method implemented by a computing device, the method comprising (Szeto [0018] recites “In some embodiments, the distributed machine learning system has a plurality of private data servers, possibly operating as peers in a distributed computing environment… The private data servers are computing devices having one or more processors that are configurable to execute software instructions stored in a non-transitory computer readable memory, where execution of the software instructions gives rise to a modeling engine on the private data server.” Examiner interprets computing environment as a digital medium environment and instructions as the method.): 
generating, by the computing device, a proxy black-box model to imitate behavior of a black-box machine-learning model based on data indicative of inputs to the black-box machine-learning model and observed outputs of the black-box machine- learning model, the data further indicative of the observed outputs the black-box machine-learning model associates with the inputs (Szeto [0018] recites “The resulting trained proxy model is described by one or more proxy model parameters defined according to the same attribute space as the actual model parameters. The modeling engine calculates a similarity score that indicates how similar the trained actual model and the proxy model are to each other as a function of the proxy model parameters and the actual model parameters.” Additionally, please see fig. 2 elements 224, 240 & 270 and fig. 3 element 322. Examiner interprets Private Data Server 224 as a computing device, trained actual model 240 as black-box machine-learning model (BBMLM), trained proxy model 270 as proxy black-box model, private data 322 as data indicative of associated inputs and observed outputs to the BBMLM. Additionally, Szeto [0037] recites “Here, by providing inputs and known outputs as training data, a machine learning system can create a model based upon this training data. Thus the machine learning algorithm generates a mapping function that maps inputs to an output.” Examiner interprets known output as observed outputs.); 
splitting, by the computing device, uncategorized attributes of the inputs into categorical attributes (Szeto [0040] recites “Prediction may involve mapping inputs into a category (e.g., analyzing an image to determine whether a characteristic of the image is present).” Examiner interprets mapping inputs into a category as splitting uncategorized attributes into categorical attributes.); 
forming, by the computing device, input instances by associating values with the categorical attributes according to the inputs indicated by the data (Szeto [0040] recites “In this type of analysis, the output variable takes the form of a class label, identifying group membership.” Examiner interprets output variables taking the form of a class label as forming input instances.); 
exposing, by the computing device, the input instances to the proxy black-box model (Szeto [0037] recites “Here, by providing inputs and known outputs as training data, a machine learning system can create a model based upon this training data.” Examiner interprets providing inputs and known outputs as exposing the input instances to the proxy black-box model.); 
receiving, by the computing device and from the proxy black-box model, probabilities that the black-box machine-learning model associates the input instances with the observed outputs (Szeto [0019] recites “Another step of the method includes generating one or more private data distributions that describe the nature of the relevant local, private data. For example, the private data distributions could be represented by a Gaussian distribution, a Poisson distribution, a histogram, a probability distribution, or another type of distribution.” Additionally, please see fig. 3 element 350A. Examiner interprets private data distributions to include probabilities.); 
However, Szeto does not explicitly teach the remaining limitations. Shahrzad teaches generating, by the computing device, conditions for the observed outputs, a condition comprising an identifier of a categorical attribute and an attribute value or range of values from an input instance associated with an observed output based on the probabilities (Shahrzad [0057] recites “In this embodiment, the individual identifies with certain properties and their corresponding values, such as an ID 312, a current fitness estimate 316, an experience level 314, and one or more partition tags 324, each data item of which is optional for individuals in the production individual population 122.” Additionally, please see fig. 3 elements 312, 314 & 316. Examiner interprets the individual ID 312 as an identifier of a categorical attribute and value or range of values; experience 314 and fitness 316 as probabilities.); 
generating, by the computing device, rules for the observed outputs by combining the generated conditions with a genetic algorithm, the rules comprising a combination of at least two of the generated conditions and an indication of the associated observed output. (Shahrzad [0057] recites “An individual 310 also includes one or more “rules” 318, each of which contains one or more conditions 320 and an output 322 to be asserted if all the conditions in a given sample are true. During procreation, any of the conditions or any of the outputs may be altered, or even entire rules may be replaced. The individual's experience level 314 increments by one for each sample of the training data 114 on which it is tested, and its overall fitness estimate 316 is determined by fitness function 120, averaged (or otherwise combined) over the all the trials.” Examiner interprets procreation as combining the generated conditions with a genetic algorithm.). 
Szeto and Shahrzad are both directed to machine learning implementation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shahrzad’s inference rules using genetic algorithms into Szeto’s machine learning system that generates proxy models with a motivation “A business environment may record customer information such as who they are and what they do, and their browsing and purchasing histories, and these data can be used to develop an algorithm to predict an arbitrary customer's future behavior, or to target specific customers with relevant ads.” (Shahrzad [0005]).

    PNG
    media_image2.png
    690
    532
    media_image2.png
    Greyscale

Regarding Claim 2.
The combination of Szeto and Shahrzad teaches a method as described in claim 1, wherein the rules are configured as if-then statements in which the combination of generated conditions forms an if-portion of a statement and the associated observed output forms a then-portion of the statement (Shahrzad [0062-0067] recites “An example rule is as follows:
condition 1.1: pulse[t]>=120
condition 1.2: blood pressure[t−1]>=120
condition 1.3: blood pressure[t−6]<90
Output: high blood pressure related event
If condition 1.1 and condition 1.2 and condition 1.3, then Output.”).

    PNG
    media_image3.png
    358
    529
    media_image3.png
    Greyscale

Regarding Claim 3.
The combination of Szeto and Shahrzad teaches a method as described in claim 1, wherein the observed outputs are classes that the black-box machine-learning model associates with instances of the inputs indicated by the data (Shahrzad [0062] recites “In an embodiment, the set of rules may classify a patient's current state based on current and past state.” Examiner interprets classified patient’s current state as an observed output class and based on current and past state as instances of the inputs.).

Regarding Claim 4.
The combination of Szeto and Shahrzad teaches a method as described in claim 1, wherein combining the generated conditions with the genetic algorithm includes: computing a fitness measure for iterations of rules produced by the genetic algorithm (Shahrzad [0006] recites “In genetic programming, the alphabets are a set of conditions and actions making up rules governing the behavior of the individual within the environment. Once a population is established, it is evaluated using the fitness function.” Examiner interprets fitness function as computing a fitness measure for iterations of rules.); 
and discontinuing the iterations of rule production by the genetic algorithm based on the fitness measure (Shahrzad [0083] recites “In step 622, therefore, if competition group T.sub.j in L.sub.T is full, all individuals graduating from competition group T.sub.j in L.sub.0 to competition group T.sub.j in L.sub.1 whose fitness estimate is less than f(FitMin(L.sub.T, T.sub.j)) are discarded.” Examiner interprets f(FitMin(L.sub.T, T.sub.j)) as a fitness measure for discontinuing the iterations.).

Regarding Claim 5.
The combination of Szeto and Shahrzad teaches a method as described in claim 4, wherein the fitness measure is a function of at least a measure of precision and a measure of coverage of the rules produced by the genetic algorithm for an iteration (Shahrzad [0005] recites “A fitness function may be defined by the degree to which an evolving rule set is successfully negotiating the environment. A fitness function is thus used for evaluating the fitness of each individual in the environment.” Examiner interprets a fitness function may be defined by the degree to which an evolving rule set is successfully negotiating the environment to include a measure of precision and a measure of coverage.).

Regarding Claim 8.
The combination of Szeto and Shahrzad teaches a method as described in claim 1, further comprising generating the proxy black-box model without knowledge of logic used in operation by the black-box machine-learning model to associate the observed outputs with the inputs (Szeto [0017] recites “The other servers or peers in the system typically lack permission, authority, privilege, or access to others local, private data.” Examiner interprets private data to include logic used during the operation by the BBMLM.).

Regarding Claim 9.
The combination of Szeto and Shahrzad teaches a method as described in claim 1, further comprising selecting a subset of the generated rules to describe the operation of the black-box machine-learning model (Shahrzad [0077] recites “In the same or another embodiment the partition tag of individuals is taken into account when selecting for harvesting. In an embodiment where novelty/diversity measure is used as partition tags, a subset of individuals selected as parents from that pool will be a diverse set of parents from which to procreate.” Examiner interprets the subset of individuals as including generated rules. As noted, the trained actual model from Szeto is interpreted as the black-box machine-learning model.).

Regarding Claims 15-18.
Claims 15, 16, 17 and 18 are directed to a system configured to perform methods substantially identical to those recited in claims 1, 2, 1 and 1, respectively. Therefore, the rejections to claims 1-2 apply equally here.
In addition, Szeto and Shahrzad disclose the following additional limitations: 
“The various elements depicted within the modeling engine 226 represent the interaction of data and various functional modules within modeling engine 226. Thus, modeling engine 226 is considered a local agent configured to provide an interface to private data 222 as well as a conduit through which remote researchers over network 215 can create a locally trained model within modeling engine 226. In a very real sense, modeling engine 226 is a transformation module that converts local, private data 222 to knowledge about the data that can be consumed by external computing devices without comprising privacy.” 

(Szeto [0056], fig. 1 element 100 and fig. 2 elements 224 and 226. Examiner interprets modeling engine 226 as proxy model generation module and private data server 224 as computing device.)

“In particular, the individual testing module 512, competition module 514, and procreation module 516 are also considered herein to be sub-modules of an individual pool processor module 520. The blocks in FIG. 5 designated as modules can also be thought of as flowchart steps in a method.”

(Shahrzad [0070] and fig. 5 elements 512, 514 and 516. Examiner interprets individual testing module 512 as a model manipulation module, competition module 514 as a condition identification module, and procreation module 516 as a condition combination module.)

28.	Claims 6-7, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Shahrzad and in further view of Cox et al. (US 20140337271 A1, hereinafter Cox).

29.	Regarding Claim 6.
The combination of Szeto and Shahrzad teaches a method as described in claim 5. However, it does not explicitly teach the remaining limitation. Cox teaches wherein the fitness measure is further a function of rule length of the rules produced by the genetic algorithm for the iteration (Cox [0039] recites “The m-estimate value is used to estimate how much a distribution of a term changes between training and test data. This value is used to adjust for selection bias by punishing long rules (i.e., rules with many terms included) and rules that contain terms that occur rarely and that may not generalize well to data from different sources.” Examiner interprets the number of terms as rule length of the rules.).
Cox and the combination of Szeto and Shahrzad are both directed to computer-implemented machine-learning algorithms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cox’s method of generating a rule set into Szeto’s machine learning system that generates proxy models as modified by Shahrzad’s inference rules using genetic algorithms with a motivation “within the vast amounts of data, much valuable knowledge and information may be available, if it can be located, for example, by computer-implemented statistical and data mining techniques to locate and categorize unknown data files.” (Cox [0003]).

30.	Regarding Claim 7.
The combination of Szeto, Shahrzad, and Cox teaches a method as described in claim 5, wherein the fitness measure is further a function of rule overlap of the rules produced by the genetic algorithm for the iteration (Cox [0046] recites “At 516, after adding the rule r to the rule set, all of the files of the training data files that are covered by the potential rule r are removed from the set of training data files. Files covered by potential rule r may include those files that would be identified as possessing the common characteristic by the rule r, as well as those that would be affirmatively identified as not possessing the common characteristic by the rule r.” Examiner interprets covered by potential rule r identified as possessing common characteristics by the rule r as rule overlap.).

31. 	Regarding Claim 10.
The combination of Szeto, Shahrzad, and Cox teaches a method as described in claim 9, wherein the subset of rules is selected based on a selection technique configured to optimize coverage of the rules (Cox [0038] recites “One or more input parameters 415 received by the rule generation engine 406 may affect the execution of the rule set generation steps and the rule generation steps. The input parameters 415 may include, for example, a "k" value, a stopping criterion, and/or a minimum coverage threshold 418… By requiring that the minimum coverage threshold is met, overfitting and overly-specific rules that do not generalize well to different data files may be avoided.” Examiner interprets the minimum coverage threshold as a selection technique configured to optimize coverage of the rules).

32. 	Regarding Claim 11.
The combination of Szeto, Shahrzad, and Cox teaches a method as described in claim 9, wherein the subset of rules is selected based on a selection technique configured to optimize a fitness measure that is a function of both precision and coverage of the rules (Cox [0030] recites “The evaluation of the stopping criterion 322 occurs after the addition of each and every rule in the iterative process 316. The stopping criterion determination 322 may be based, for example, on a precision and a recall of the rule set (e.g., an F1 score that is a harmonic mean of the precision and recall of the rule set) and whether adding an additional rule could improve the rule set when evaluating it under these measures.” Examiner interprets recall as including coverage of the rules.).

33.	Regarding Claim 13.
The combination of Szeto, Shahrzad, and Cox teaches a method as described in claim 9, further comprising: sorting the generated rules of the selected subset based on a measure of precision and a measure of coverage of the rules (Cox [0185] recites “Update and sort the k-best list if the estimated precision is higher than the estimated precision calculated with respect to any other association rule on the k-best list.”); 
generating an ordered list of the rules of the selected subset according to the sorting (Cox [0187] recites “At the end of the search, the association rules on the k-best list are estimated to be the most useful for detecting membership in the category.” Examiner interprets the k-best list result as having performed generating an ordered list); and 
outputting the ordered list of rules as describing the operation of the black-box machine-learning model (Cox [0031] recites “The iterative process of adding rules to the rule set 320 one rule at a time and checking the stopping criterion 322 continues until the rule set is not improvable, such that at 324, the rule set 302 is output.” Examiner interprets the rule set is output as outputting the ordered list of rules.).

34. 	Regarding Claim 14.
The combination of Szeto, Shahrzad, and Cox teaches a method as described in claim 13, wherein the ordered list of rules is inserted into a document for presentation to a client device user (Cox [0089] recites “After the search is completed, the system 1190 uses a graph display format to present the association rules and all the links leading to those rule that were on the k-best list when the search was finalized. This display operation is depicted at 1218. At 1220, the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. ” Examiner interprets the graph display format as a document for presentation. User is interpreted as a client device user.).

35.	Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Shahrzad and in further view of Panfilov et al. (US 20060218108 A1, hereinafter Panfilov).

    PNG
    media_image4.png
    532
    654
    media_image4.png
    Greyscale

36.	Regarding Claim 12.
The combination of Szeto and Shahrzad teaches a method as described in claim 9. However, the combination does not teach the remaining limitation. Panfilov teaches wherein the subset of rules is selected based on a selection technique that leverages a second genetic algorithm that iteratively produces subsets of selected rules and discontinues the iterative production based on a fitness measure (Panfilov [0037] recites “In Stage 4 (104), a second GA, GA-2 114, optimizes a rule base, using the fuzzy model obtained in Stage 1 (101), optimal linguistic variable parameters obtained in Stage 2 (102), the selected set of rules obtained in Stage 3 (103), and the training signal.” Please see figs. 1 & 14.).
Panfilov and the combination of Szeto and Shahrzad are both directed to machine learning implementations and solving problems for better control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panfilov’s method of using a second genetic algorithm into Szeto’s machine learning system that generates proxy models as modified by Shahrzad’s inference rules using genetic algorithms with a motivation that “many real-world plants are time varying, highly non-linear, and unstable. For example, the dynamic model may contain parameters (e.g., masses, inductance, aerodynamics coefficients, etc.), which are either only approximately known or depend on a changing environment. If the parameter variation is small and the dynamic model is stable, then the P(I)D controller may be satisfactory. However, if the parameter variation is large or if the dynamic model is unstable, then it is common to add Adaptive or Intelligent (AI) control functions to the P(I)D control system.” (Panfilov [0007]. Panfilov defines Plant and P(I)D control system in [0006] and [0007], respectively. P(I)D control system is a linear control system that is based on a dynamic model of the plant. A central component in a feedback control system is a controlled object, a machine or a process that can be defined as a "plant", whose output variable is to be controlled.)

    PNG
    media_image5.png
    534
    532
    media_image5.png
    Greyscale

36.	Regarding Claim 19.
In a digital medium environment to describe operation of black-box machine-learning models, a method implemented by at least one computing device, the method comprising (Szeto [0018] recites “In some embodiments, the distributed machine learning system has a plurality of private data servers, possibly operating as peers in a distributed computing environment… The private data servers are computing devices having one or more processors that are configurable to execute software instructions stored in a non-transitory computer readable memory, where execution of the software instructions gives rise to a modeling engine on the private data server.” Examiner interprets computing environment as a digital medium environment and instructions as the method.): 
providing data indicative of inputs and observed outputs of a black-box machine-learning model to a learning manager (Szeto [0017] recites “Further, each private data server is communicatively coupled with one or more non-private computing devices comprising a global modeling engine; a centralized machine learning computer farm or a different private data server for example. The private data servers are computing devices having one or more processors that are configurable to execute software instructions stored in a non-transitory computer readable memory, where execution of the software instructions gives rise to a modeling engine on the private data server.” Examiner interprets a global modeling engine as a learning manager.) configured to determine rules describing operation of the black-box machine-learning model without access to logic used during the operation by the black-box machine-learning model to associate the inputs with the observed outputs (Szeto [0017] recites “The other servers or peers in the system typically lack permission, authority, privilege, or access to others local, private data.” Examiner interprets private data to include logic used during the operation by the BBMLM.); and 
presenting, via a rule-presentation interface, one or more of the determined rules to describe the operation of the black-box machine-learning model (Panfilov [0138] recites “FIG. 6 shows an Add/Edit dialog 600 for the Mamdani model. A left-hand list 601 of the dialog 600 represents the if-part of the rule, and a right-hand list 602 part corresponds to the then-part.” Please see fig. 6 element 600. Examiner interprets dialog 600 as a rule-presentation interface.).

37.	Regarding Claim 20.
A method as described in claim 19, further comprising receiving input indicative of at least one optimization factor for selecting the determined rules from candidate rules describing the operation of the black-box machine-learning model (Panfilov [0171] recites “The model refinement wizard also allows the user to select the input variables to be optimized. By default, optimization is selected for all variables. The variables can be optimized separately or together.” Examiner interprets the user to select the input variables to be optimized as one optimization factor for selecting the determined rules.).
Conclusion
38.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen et al. (US 20140222737 A1) teaches using a proxy model (black-box model) to replicate a complex model.
Liu et al. (US 20180158552 A1) teaches creating interpretable machine learning models that mimic operation of a deep neural network. 
Sato (US 20200126664 A1) teaches using an artificial intelligence module along with an inference module to estimate an internal state of a target system.
Golovin et al. (US 20200167691 A1) teaches a system that performs black-box optimization as a service. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571) 272-9930.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124